Citation Nr: 0301566	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's 
disability rating from 10 percent to 20 percent for her 
service-connected back condition.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's lumbosacral strain is manifested by some 
evidence of moderate paravertebral spasms, moderate 
limitation of forward motion, slight loss of lateral motion 
without osteo-arthritic changes, a stable and fluid gait, 
and complaints of pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
laws, regulations, and evidence pertinent to her increased 
rating claim via letter in May 2001 and the October 2001 
Statement of the Case (SOC).  The May 2001 letter also 
notified her that VA would request evidence sufficiently 
identified by her from government agencies, employers, and 
all healthcare providers.  She was also notified that that 
while VA would aid her in obtaining evidence in support of 
her claim, submission of such evidence was ultimately her 
responsibility.  The Board finds that VA's duty to notify 
the claimant of the evidence necessary to substantiate her 
claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The veteran was afforded a VA 
examination in January 2001.  See 38 C.F.R. § 3.159(c)(4) 
(2002).  The resulting examination report has been obtained.  
Additionally, private medical records and VA treatment 
records have been associated with her claims folder.  The 
veteran has identified no additional evidence.  Therefore, 
the Board concludes that no further assistance to the 
veteran regarding development of evidence is required, and 
would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).


II.  Entitlement to Increased Rating for Residuals of 
Lumbosacral Strain

The veteran is currently evaluated as 20 percent disabled 
for residuals of lumbosacral strain.  The veteran contends 
that her service-connected disability is more severe than 
currently evaluated, and that an increased rating should 
again be assigned.  After a review of the evidence, the 
Board finds that the evidence does not support her 
contention.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 (2002).  

In order to evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 
4.1 and 4.2 (2001).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation under 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

When all the evidence is assembled, the determination must 
be made as to whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

A September 2000 VA progress note reflects that the veteran 
complained of pain in her lower back after driving "for 
awhile" or when bending at work.  An October 2000 VA 
progress note reflects that the veteran complained of pain 
in her lower back, especially on sitting.  

An October 2000 VA consultation sheet reflects that 
examination of the veteran's lumbar region revealed no 
muscle spasms, no warmth, no skin lesion, and no visible 
bony abnormalities.  The consultation sheet also reflects 
that her range of motion was adequate and full.  The 
consultation record reflects that X-rays revealed minimal 
osteophyte formation anteriorly in two spots.  An October 
2000 VA radiology report reflects that the vertebral bodies, 
disc spaces, and posterior elements of the veteran's lumbar 
spine were normal and contains an impression of "normal 
exam".

In correspondence received by the RO in November 2000, the 
veteran initiated her current increased rating claim.  In 
her November 2000 correspondence, she indicated that her 
back condition had started to increase and that a doctor had 
informed her that arthritis had "set in".

The veteran was afforded a VA examination in January 2001.  
The VA examination report reflects that the veteran related 
that she had stiffness and pain that radiated into both of 
her hips.  The report reflects that physical examination of 
the lumbar spine revealed no neurological abnormalities, no 
postural abnormalities, and some moderate paravertebral 
spasms of the lumbosacral spine.  The report reflects the 
following range of motion of her lumbosacral spine: forward 
flexion was 60 degrees with moderation limitation due to 
pain, extension was 30 degrees with mild limitation due to 
pain, lateral flexion to the right was 30 degrees due to 
pain, lateral flexion to the left was 30 degrees due to 
pain, and rotation to the left and right was 30 degrees due 
to pain.

In April 2001 correspondence, the veteran indicated that she 
had visited an emergency room due to severe back pain.  She 
attached the aftercare instructions she received from the 
emergency room and indicated that she should be compensated 
accordingly.  The aftercare instruction sheet contains an 
impression of lumbar strain, reflects that the veteran was 
to be placed on modified light duty for three days, and 
indicates she was given a prescription for Motrin.

In additional April 2001 correspondence, the veteran 
indicated that she sometimes could barely walk when she 
first got out of bed in the morning and she could not stand 
for longer than ten minutes without looking for something to 
lean on.

In her June 2001 notice of disagreement, the veteran 
detailed many problems she had while on active duty and 
indicated that one day she may end up in a wheelchair.  She 
submitted private medical records with her notice of 
disagreement, including an private physician appointment 
sheet that reflects that she was scheduled for a lumbar 
epidural injection because of low back pain in June 2001.

A June 2001 private medical record reflects that physical 
examination revealed a thoracic concave to the left and the 
lumbar to the right, straight leg raising was negative 
bilaterally, she had normal strength in her lower 
extremities and her reflexes were intact.  Sensation was 
intact and she walked with a stable, fluid gait.  The 
private medical record indicates that X-rays revealed an 
approximate 27 degree thoracic curve from about T12 to T5 
and another compensatory curve from about T2 to T5 around 15 
to 18 degrees.  The private medical record contains an 
impression of double thoracic spine curve, scoliosis, and 
chronic lumbar strain.  The medical record reflects that the 
veteran was informed that she had a greater propensity for 
chronic back pain problems compared to the  population that 
did not have scoliosis.

A June 2001 imaging services results report reflects that a 
magnetic resonance imaging of her lumbar spine was conducted 
and contains an impression of degenerative changes at L4-5 
and L5-S1.  The findings portion of the report reflects that 
there was a mild diffuse bulge of the disc at L4-5 but that 
the central canal lateral recesses and nerve root foramen 
were within normal limits.  The findings portion also 
reflects that there was a moderate central broad based 
protrusion of the disc at L5-S1, no definite nerve root 
displacement was noted, central canal and nerve root foramen 
were within normal limits, and there was mild to moderate 
facet hypertrophy at the L5-S1 level.

Legal Analysis

Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain, or listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, is given a 40 percent rating.  Lumbosacral 
strain with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position is assigned a 20 percent rating.  A 10 
percent rating is given for lumbosacral strain with 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

To begin, the Board notes that in an October 1998 rating 
decision, the RO denied service connection for the veteran's 
thoracic spine scoliosis as it was considered a congenital 
or developmental defect which was unrelated to her military 
service.  As such, the curvature of the veteran's thoracic 
spine will not be considered when evaluating her service-
connected lumbosacral condition.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181 (1998).

The evidence reveals that the veteran's lumbosacral strain 
is manifested by some evidence of moderate paravertebral 
spasms, moderate limitation of forward motion, slight loss 
of lateral motion without osteo-arthritic changes, a stable 
and fluid gait, and complaints of pain.  The evidence does 
not show abnormal movement, narrowing or irregularity of 
joint space, or osteo-arthritic changes.  In fact, the 
evidence reveals that besides some degenerative disc changes 
at L4-L5 and L5-S1 and some minor osteophyte formation in 
two spots, the veteran's lumbar spine was found to be 
normal.  Therefore, the Board finds that the veteran's 
lumbar spine disability picture does not more closely 
approximate the criteria for a 40 percent rating.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (2002).

Functional limitation, supported by adequate pathology and 
evidenced by the veteran's visible behavior, due to such 
things as pain, weakness, instability, and interference with 
walking, standing and sitting must also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see 
generally VAOPGCPREC 36-97; 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  In the instant case, the evidence reveals that the 
veteran has indicated that she had stiffness in her back, 
could not stand for longer than ten minutes without having 
to lean on something, and she could barely walk when she got 
out of bed in the morning.  The veteran is competent to 
testify to readily visible and identifiable symptoms.  But 
the evidence does not reveal that she possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical causation or etiology, 
and, as such, she is not competent to offer a probative 
medical opinion that the symptoms she describes are due to 
service-connected lumbar condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  In contrast to her 
assertions, the evidence reveals that she also has scoliosis 
of her thoracic spine which her private physician indicated, 
in a June 2001 medical record, gave her a greater propensity 
for chronic back pain problems when compared to a population 
that did not have scoliosis.  Accordingly, when evaluating 
any additional functional limitation due to the veteran's 
service-connected lumbar back condition alone, the Board 
looked to the medical evidence of record.  The evidence 
reveals that the veteran was able to walk with a stable and 
fluid gait and while she was seen for severe back pain due 
to lumbar strain, she was only placed on modified light duty 
for three days.  Therefore, the Board finds that  evidence 
does not warrant an increased rating based on additional 
functional limitation.  See DeLuca v. Brown, 8 Vet. App. 
202, 206-7 (1995).

In support of her increased rating claim, the veteran has 
asserted that one day she may have to be in a wheelchair.  
The Board notes that what may one day happen is not for 
consideration when evaluating the veteran's service-
connected disability.  Instead, it is the current level of 
disability which is of importance.  See, e.g., Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board has also considered if the veteran is entitled to 
a higher disability rating under alternative diagnostic 
codes available for evaluating lumbar spine disabilities.  
The old criteria for a 40 percent disability rating under 
Diagnostic Code 5293 requires evidence of severe recurring 
attacks of intervertebral disc syndrome with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  The new criteria for a 40 percent disability 
rating under Diagnostic Code 5293 requires evidence of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  67 Fed. Reg. 54,345 
(to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293) 
(effective Sept. 23, 2002).  Incapacitating episodes is 
defined as a period of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The June 2001 imaging services results 
report reflects degenerative disc changes at L4-L5 and L5-
S1.  A June 2001 private medical record indicates that her 
reflexes were intact and her straight leg raising was 
negative bilaterally while the June 2001 imaging services 
results report reflects that nerve root foramen were within 
normal limits.  The January 2001 VA examination report 
reflects that no neurological abnormalities were found.  
Additionally, the evidence shows that the veteran was placed 
on modified light duty for three days when she was treated 
for severe back pain, not bed rest.  Accordingly, the Board 
finds that the veteran does not meet the criteria for a 
higher disability rating under Diagnostic Code 5293.  See 
38 C.F.R. §§ 4.27, 4.71a, Diagnostic Code 5293 (2002); 67 
Fed. Reg. 54,345 (to be codified at 38 C.F.R. § 4.71a, DC 
5293) (effective Sept. 23, 2002); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Additionally, the evidence reveals that the veteran's 
service-connected back condition was accompanied by slight 
to moderate limitation of motion.  As such, a higher 
disability rating is not appropriate under Diagnostic Code 
5292, which is based on limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002) 
(severe limitation of motion is rated as 40 percent 
disabling; moderate limitation of motion is rated as 20 
percent disabling; slight limitation of motion is rated as 
10 percent disabling).

In brief, the veteran's service-connected disability lower 
back condition does not more closely approximate the 
criteria for a rating in excess of her current 20 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002).  Additionally, a higher 
disability rating under an alternative diagnostic code is 
not warranted.  See 38 C.F.R. §§ 4.14, 4.71a, Diagnostic 
Codes 5292 and 5393 (2002); 67 Fed. Reg. 54,345 (to be 
codified at 38 C.F.R. § 4.71a, DC 5293) (effective Sept. 23, 
2002).  As such, the Board finds that the preponderance of 
the evidence is against the veteran's increased rating 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
As such, the benefit-of-the doubt rule is not for 
application.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 4.3 (2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability, including the necessity of 
pain medications, may limit her efficiency in certain tasks.  
Additionally, the Board has noted and considered the fact 
that the evidence reveals she visited an emergency room on 
one occasion due to her service-connected back condition.  
These factors, however, do not present an exceptional or 
unusual disability picture and are not reflective of any 
factor that takes the veteran outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant 
referral for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (2002).


ORDER

An increased rating for lumbosacral strain is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

